

MILLENNIUM CELL INC. and GECKO ENERGY TECHNOLOGIES, INC.
 
JOINT DEVELOPMENT AGREEMENT
 
THIS JOINT DEVELOPMENT AGREEMENT (this “Agreement”) is made and entered into on
this 15th day of February, 2006 (the “Effective Date”) by and between GECKO
ENERGY TECHNOLOGIES, INC., a Delaware corporation (“Gecko”), and MILLENNIUM CELL
INC., a Delaware corporation (“MCEL”). Gecko and MCEL also may be referred to
herein individually as a “Party” or collectively as the “Parties.”
 
Recitals
 
WHEREAS, MCEL has technology which includes expertise in the design,
manufacturing, and development of various means for chemically producing
hydrogen gas and delivering said hydrogen gas for conversion to power, and part
of this technology includes various know-how, patent rights and other
intellectual property rights associated with such means;
 
WHEREAS, Gecko has expertise in the design, manufacturing, and development of
planar fuel cells and a non-exclusive license to various intellectual property,
including various patents and know-how, in the field of fuel cells;
 
WHEREAS, MCEL and Gecko wish to pursue their respective businesses in an
environment of mutual assistance and to work together to develop planar fuel
cell products and systems which embody and/or are developed from synergistic
applications of the combined expertise of the Parties;
 
WHEREAS, the Parties entered into an Amended and Restated Term Sheet Agreement,
dated as of December 15, 2005 (the “Term Sheet”), pursuant to which, among other
things, the Parties outlined the terms of a proposed joint development
arrangement designed to accelerate product development through a combination of
complementary technologies, improve customer proposition, and optimize resources
through co-localization of facilities at MCEL’s premises; and
 
WHEREAS, pursuant to the Term Sheet, Gecko agreed to perform certain Interim
Activities (as defined therein) to the satisfaction of MCEL, to use its best
efforts to assemble and demonstrate an operational unit/strip cell, and to
develop a Business Plan that is satisfactory to MCEL, as a condition precedent
to entering into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties agree as follows:
 

1.  
Definitions

 

1.01  
“Affiliate(s)” means, with respect to any Party, any person or entity which,
directly or indirectly, controls, is controlled by, or is under common control
with such Party, including, without limitation, any partner, officer, director,
or member of such Party. For the purposes of this definition, “control”, as used
with respect to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person or entity, whether through the ownership of voting
securities, by agreement or otherwise).

 

1.02  
“Bankruptcy Event” means, with respect to a Party, any (i) assignment by such
Party for the benefit of creditors, (ii) application by such Party for the
appointment of a trustee, liquidator, receiver or custodian of any substantial
part of such Party’s assets, (iii) filing of a petition or commencement of a
proceeding by such Party relating to itself under any bankruptcy,
reorganization, arrangement or similar law, (iv) filing of a petition or
commencement of a proceeding under any bankruptcy, reorganization, arrangement
or similar law against such Party where either (A) such Party has effectively
given its consent or (B) such proceeding has continued undischarged and unstayed
for a period of sixty (60) days.

 

1.03  
“Chemical Hydride Fuel System” means any system, apparatus or method for making
chemical hydrides and/or converting chemical hydrides either directly to
electricity or to hydrogen.

 

1.04  
“Confidential Information” means all technical or business information or
samples or prototypes disclosed under this Agreement or the Term Sheet by one
Party to the other and which is labeled “Confidential”, “Proprietary”, “Secret”
or the like or is confirmed in writing by one Party to the other as provided in
Article VII below. All technical or business information developed under this
Agreement directed to MCEL’s Field shall be the Confidential Information of
MCEL. All technical or business information developed under this Agreement
directed to Gecko’s Field shall be the Confidential Information of Gecko. All
technical or business information developed under this Agreement directed to the
Integration Field shall be the Confidential Information of both parties. All
technical or business information developed under this Agreement directed to
fields other than MCEL’s Field, Gecko’s Field and the Integration Field shall be
the Confidential Information of both parties unless otherwise agreed to in
writing by both parties.

 

1.05  
“Definitive Agreements” means this Agreement, the Stock Purchase Agreement, the
Stockholders Agreement and the Employment Agreements.

 

1.06  
“Employment Agreements” means the Employment Agreements dated as of the date
hereof between Gecko and each of Ronald J. Kelley (“Kelley”) and Steven D. Pratt
(“Pratt”).

 

1.07  
“Fuel Cartridge” means any apparatus which stores the fuel components for
generating hydrogen and which may include components of hydrogen generation
systems to produce and deliver hydrogen that is replaceable and/or disposable.

 

1.08  
“Fuel Cell” means any substantially planar and passive electrochemical apparatus
which converts hydrogen and an oxidant into electricity.

 

1.09  
“Gecko Know-How” means all Know-How directed to Gecko’s Field that is owned or
controlled by Gecko at the Effective Date of this Agreement with (i) the right
to grant further rights by sublicenses or (ii) the right to make, have made, or
sell products embodying or developed from such Know How.

 

1.10  
“Gecko Patent Rights” means all of the legal rights conferred upon Gecko under
all patents and patent applications, foreign and domestic, which patent and
patent applications are based upon an invention conceived or reduced to practice
any time prior to the Effective Date of this Agreement and under which Gecko has
(i) the right to grant further rights by sublicenses or (ii) the right to make,
have made, or sell products embodying or developed from such patents or patent
applications.

 

1.11  
“Gecko’s Field” designates (a) the field of Fuel Cells, and (b) packaging
methods, control strategies and containers related to Fuel Cells.

 

1.12  
“Hydrogen On Demand” designates means and methods for producing or generating
hydrogen gas chemically from sodium borohydride or other boron hydrides and
delivering hydrogen gas.

 

1.13  
“Integration Field” refers to (i) the combination of a Fuel Cell with the
engagement mechanisms and physical arrangement (e.g., visual, physical, tangible
and aesthetic parameters) of the interface for the integration and
interconnection of Fuel Cell to a Chemical Hydride Fuel System and/or a Fuel
Cartridge or other means for the delivery of hydrogen gas to the Fuel Cell and
(ii) the interaction or functions of components of a Fuel Cell, Chemical Hydride
Fuel System, and a Fuel Cartridge to ensure safe, reliable and efficient
generation and delivery of hydrogen gas to the fuel cell. The said interface
enables transfer of mass or energy including fluid, electrical and data exchange
and includes the integration and interconnection and related control strategies
for the interconnection of hydrogen fuel cells and chemical hydride hydrogen
fuel generators for the delivery of hydrogen gas to the fuel cell.

 

1.14  
“Integration Field Rights” means all patent rights, Know-How, and other rights
and interest of any kind relating to the Integration Field, first conceived,
first created, first developed or first reduced to practice by either Party
under the Term Sheet or this Agreement.

 

1.15  
“Know-How” means all factual knowledge and proprietary information including
trade secrets, whether or not capable of precise separate description, but which
alone or when accumulated confer upon one acquiring it an ability to study,
test, produce, manufacture and/or market something which one otherwise would not
have known to study, test, produce, manufacture, and/or market in the same way.

 

1.16  
“MCEL Know-How” means all Know-How directed to MCEL’s Field that is owned or
controlled by MCEL at the Effective Date of this Agreement with the right to
grant further rights by sublicenses.

 

1.17  
“MCEL Patent Rights” means all of the legal rights conferred upon MCEL under all
patents and patent applications, foreign or domestic, which patents and patent
application are based upon an invention conceived or reduced to practice at any
time prior to the Effective Date of this Agreement and under which MCEL has the
right to grant further rights by sublicenses.

 

1.18  
“MCEL’s Field” designates (i) the field of Chemical Hydride Fuel Systems,
including Hydrogen On Demand and the Fuel Cartridge, and covers utilizing
Hydrogen On Demand technology to generate hydrogen gas, (ii) all packaging
methods, control strategies, and, containers related to Hydrogen On Demand
technology, Fuel Cartridges, and Chemical Hydride Fuel Systems, and, (iii)
formulations, packaging methods, containers and manufacturing technology related
to chemical hydride fuels.

 

1.19  
“Project Technology” or “Project Technology Rights” means all inventions,
patents and patent rights, Know-How, or other developments first conceived,
first designed, first created, first developed or first reduced to practice by a
Party during the term of this Agreement or under or as part of the Term Sheet or
the Statement of Work, including but not limited, to technology within the scope
of the Integration Field. Project Technology does not include any inventions,
Know-How or other developments developed solely by MCEL, solely by a third party
or jointly by MCEL and a third party outside the Joint Development Program as
defined in Article II. Project Technology does not include any inventions,
Know-How or other developments developed solely by a third party or jointly by
Gecko and a third party outside the Joint Development Program as defined in
Article II.

 

1.20  
“Services” has the meaning set forth in Section 2.02. For purposes of
Article III of this Agreement, the Services shall be valued at $500,000 per year
effective as of the first day of each calendar year during the term of this
Agreement.

 

1.21  
“Statement of Work” means a complete written description of the joint
development program which shall be based at least in part on the Business Plan
of the Term Sheet and may include the following: (i) specifically identified
tasks to be performed by Gecko; (ii) a timetable for completion of such tasks;
and (iii) a description of the materials, ingredients or compositions, if any,
to be delivered by Gecko to MCEL at the completion of each task. The Statement
of Work is initially described in Appendix A (hereto attached). The Statement of
Work may be amended from time to time in writing by the Parties pursuant to
Article IX.

 

1.22  
“Steering Committee” means a management group made up of at least two (2)
representatives from each Party as defined in Article  IX.

 

1.23  
“Stockholders Agreement” means the Stockholders Agreement dated as of the date
hereof among Gecko, MCEL, Kelley and Pratt.

 

1.24  
“Stock Purchase Agreement” means the Stock Purchase Agreement dated as of the
date hereof between Gecko and MCEL.

 
 

2.  
Joint Development Program

 

2.01  
From the Effective Date of this Agreement, the Parties shall conduct a “Joint
Development Program” to, among other things as specified herein and in the
Statement of Work attached hereto, develop planar fuel cell products and
associated fuel systems and/or ancillary equipment and technology. The term of
the Joint Development Program shall commence on the Effective Date of this
Agreement and continue, unless terminated or extended as set forth below, until
December 31, 2008. The term of the Joint Development Program can be extended or
terminated by agreement of the Parties in writing, or terminated by termination
of this Agreement in accordance with Article XIII.

 

2.02  
MCEL will provide the following services and facilities (the “Services”) to
support Gecko’s operations: (1) Finance and Accounting: accounts payable,
accounts receivable and bookkeeping services; (2) Information Technology:
infrastructure and support (e.g., networking, application environment); (3)
Human Resources and Administration (e.g., hiring staff (excluding recruiting
fees and commissions), benefits, payroll); (4) Facilities: To be mutually
determined, MCEL will provide appropriate lab and office space (not to exceed
5,000 square feet at any time) in MCEL’s facility in Eatontown, New Jersey; (5)
Business Development: assistance regarding market definition, reasonable access
to key original equipment manufacturers and trade show support (excluding trade
show fees and equipment); (6) Government Programs: access to MCEL’s lobbying
firm and MCEL government staff in addition to military agency access through
ex-agency personnel on retainer to MCEL; (7) Intellectual Property Management:
With the prior approval of MCEL, MCEL staff will be available to manage the
process of invention disclosure through the prosecution of patent applications,
assess competitive threats and other reasonable IP management activities
(excluding legal fees and expenses); (8) Public Relations: MCEL staff will
provide assistance in the management of PR activities and will provide, at the
appropriate time, access to investors; and (9) Chemistry/Engineering: At the
sole discretion of MCEL, access to MCEL’s technical staff and to The Dow
Chemical Company’s (“Dow Chemical”) technical expertise, consistent with the
requirements of MCEL’s Joint Development Arrangement with Dow Chemical. However,
MCEL shall have no obligation to provide to Gecko more than 2 full time
equivalent headcount at any time. Any incremental costs incurred by MCEL during
the performance of such Services are the express responsibility of Gecko;
provided, that any single cost, or series of related costs, that exceeds $2,000
shall require Gecko’s written consent. Following the term of this Agreement,
MCEL may continue to provide services (or any combination of services and
facilities that is agreed on) to Gecko at a mutually agreeable rate.

 

2.03  
During the Joint Development Program, Gecko shall use its best efforts,
including without limitation, hiring additional staff, to fulfill its
obligations under the Statement of Work and to design, construct, test, and
commercialize planar fuel cell products using Gecko Know-How and Gecko Patent
Rights in accordance with the Statement of Work. Gecko will not take any action
that is inconsistent with or contrary to the Statement of Work.

 

2.04  
MCEL shall provide for use in the Joint Development Program MCEL Know-How, MCEL
Patent Rights, and Project Technology Rights that are necessary and sufficient
to allow MCEL and Gecko to carry out the objectives of the Joint Development
Program.

 

2.05  
Gecko shall provide for use in the Joint Development Program Gecko Know-How,
Gecko Patent Rights, and Project Technology Rights that are necessary and
sufficient to allow MCEL and Gecko to carry out the objectives of the Joint
Development Program.

 

2.06  
The Parties’ Patents, Parties’ Know-How, and Project Technology are provided
under this Agreement on an “as is” basis for use by each Party in accordance
with the terms of this Agreement at the using Party’s sole risk and
responsibility. Express or implied warranties, including but not limited to the
implied warranties or merchantability and fitness for a particular purpose, are
excluded hereunder. Unless expressly set forth herein, neither Party makes any
warranty, expressed or implied, as to the accuracy, safety, or utility of any of
the Parties’ Patents, Parties’ Know-How, and Project Technology.

 
 

3.  
Financial Provisions.

 
3.01
First Year Financings.

 

(a)  
Interim Funding Amount. The Parties acknowledge and agree that MCEL has provided
funding to Gecko in an aggregate amount equal to $100,000 (the “Interim Funding
Amount”) in fulfillment of MCEL’s obligation to provide funding for the Interim
Activities pursuant to the Term Sheet. Except as otherwise specified in this
Agreement, Gecko acknowledges that MCEL is not obligated to provide any
additional funding or materials in connection with the Interim Activities.

 

(b)  
First Closing Amount. At the First Closing (as defined in the Stock Purchase
Agreement), MCEL shall pay to Gecko $350,000 in cash. In exchange for such
amount, the Interim Funding Amount and the Services with respect to the first
calendar year following the date of the First Closing (collectively, the “First
Closing Amount”), Gecko shall issue to MCEL at the First Closing, pursuant to
the terms and subject to the conditions set forth in the Stock Purchase
Agreement, 59.0673 shares of Gecko’s common stock, no par value (“Common
Stock”), which amount shall represent a percentage of the outstanding capital
stock of Gecko determined by multiplying 48.00% by a fraction, (A) the numerator
of which is the value of the First Closing Amount and (B) the denominator of
which is $2,000,000.

 

(c)  
Additional First Year Financings. On or prior to December 31, 2006, MCEL or its
assignee shall provide additional financing (each, an “Additional First Year
Financing”) to Gecko in an aggregate amount that, when added to the First
Closing Amount, shall equal $2,000,000. MCEL may provide any such Additional
First Year Financing in the form of (i) cash, (ii) shares of common stock, par
value $.001 per share, of MCEL which are tradable in accordance with the
provisions of Rule 144 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), as such provisions apply to securities other than
restricted securities (“MCEL Stock”), which shares of MCEL Stock shall be valued
in accordance with Section 3.01(d), or (iii) both cash and shares of MCEL Stock.
Contemporaneously with the provision of each Additional First Year Financing by
MCEL, or at such other time as the Parties shall otherwise agree, the Parties
shall conduct a closing (each, an “Additional First Year Closing”). MCEL shall
consider in good faith Gecko’s cash flow needs in determining the timing and
amount of each Additional First Year Financing. At each Additional First Year
Closing, pursuant to the terms and subject to the conditions set forth in the
Stock Purchase Agreement, in exchange for all Additional First Year Financings
provided by MCEL to Gecko since the First Closing or the immediately preceding
Additional First Year Closing, as the case may be, Gecko shall issue to MCEL an
amount of additional shares of Common Stock representing a percentage of the
outstanding capital stock of Gecko determined by multiplying 48.00% by a
fraction, (A) the numerator of which is the value of all Additional First Year
Financings provided by MCEL to Gecko since the First Closing or the immediately
preceding Additional First Year Closing, as the case may be, and (B) the
denominator of which is $2,000,000.

 

(d)  
Valuation of Shares of MCEL Stock Used in Financings. MCEL will not issue shares
of MCEL Stock hereunder unless the resale of such shares is covered by an
effective registration statement or by an applicable exemption from the
registration requirements of the Securities Act. The value of any MCEL Stock
issued in connection with any financing hereunder will be measured by the
proceeds earned by Gecko as a result of the sale(s) of such MCEL Stock. MCEL
Stock issued pursuant to this Agreement may only be sold by Gecko to fund its
operations in connection with the Joint Development Program. Gecko shall use
commercially reasonable efforts to sell its shares of MCEL Stock for the highest
possible price per share and shall comply with all applicable securities laws
relating to any sale of MCEL Stock. Within thirty (30) days following the end of
each calendar quarter during the term of this Agreement, the Parties shall
compare the proceeds of the sale(s) of MCEL Stock by Gecko during the
immediately preceding calendar quarter to the portion of the financing that MCEL
was required to fund in the form of such sold shares of MCEL Stock. To the
extent that the proceeds of the sale(s) of MCEL Stock by Gecko are less than the
portion of the financing that MCEL was required to fund in the form of MCEL
Stock, MCEL agrees to promptly pay Gecko the amount of such deficit in cash or
additional shares of MCEL Stock. To the extent that the proceeds of the sale(s)
of such MCEL Stock by Gecko are in excess of the portion of the financing that
MCEL was required to fund in the form of MCEL Stock, MCEL will have the option
to require Gecko to promptly pay such excess amount to MCEL in cash or to apply
such excess amount to the next Additional First Year Financing or to exercise a
part of the Purchase Option (as defined and described in Section 3.02), if any.
It is understood and agreed by the Parties that all of the reasonable costs of
registration and sale by Gecko of the MCEL Stock (including with respect to
state securities laws filings, if any, but excluding broker’s commissions) shall
be borne solely by MCEL, except to the extent that the actions of Gecko
contribute to such costs.

 

(e)  
Registration Statements With Respect To MCEL Stock. With respect to any
registration statement (each, a “Registration Statement”) to be prepared for
filing with the Securities and Exchange Commission by MCEL covering (i) the sale
of MCEL Stock to Gecko in connection with any Additional First Year Financing or
any exercise of the Purchase Option or (ii) the subsequent sale of such shares
of MCEL Stock, Gecko shall furnish to MCEL such information regarding Gecko,
shares of Gecko Common Stock to be issued to MCEL hereunder, and the intended
method of disposition by Gecko of MCEL Stock received hereunder, as shall be
reasonably required to effect any Registration Statement.

 
3.02
Purchase Option at Election of MCEL.

 

(a)  
MCEL Purchase Option. MCEL shall have an option (a “Purchase Option”),
exercisable in accordance with the procedures set forth in this Section 3.02, to
acquire additional shares of Gecko Common Stock representing up to an additional
32.00% of Gecko’s then outstanding capital stock (i.e., MCEL’s aggregate
ownership of the then outstanding capital stock of Gecko may be increased up to
a maximum of 80%, subject to Section 3.04), at an exercise price equal to the
then fair market value of the Gecko Common Stock determined in accordance with
Section 3.02(b) (the “Exercise Price”). Subject to the terms of this
Section 3.02, the Exercise Price shall be paid in the form of (w) cash,
(x) shares of MCEL Stock valued in accordance with Section 3.01(d), (y) Services
performed by MCEL hereunder, or (z) a combination of the foregoing, in the sole
discretion of MCEL. To the extent that MCEL has elected to exercise the Purchase
Option in accordance with Section 3.02(b), each quarterly installment payment of
the Purchase Option will be in a minimum amount of cash and/or shares of MCEL
Stock equal to $375,000 (the “Minimum Exercise Amount”). If MCEL makes an
installment payment of the Purchase Option during any calendar quarter of
calendar years 2007 and 2008 in an amount of cash and/or shares of MCEL Stock in
excess of the Minimum Exercise Amount, then the Minimum Exercise Amount required
for the immediately following calendar quarter(s) shall be reduced by the amount
of such excess. In connection with the first exercise of the Purchase Option in
each of calendar years 2007 and 2008, if any, a portion of the Exercise Price
payable at the Purchase Option Closing (as defined below) with respect to such
exercise shall be comprised of the value of MCEL’s performance of the Services
for such entire calendar year (i.e., $500,000); provided, however, that if MCEL
elects not to exercise the Purchase Option with respect to the second, third and
fourth calendar quarters of 2007 pursuant to Section 3.02(b), then Gecko shall
have a right to require MCEL to surrender to Gecko an amount of the shares of
Common Stock sold to MCEL at such Purchase Option Closing in respect of such
Services equal to the percentage of such Services that are ultimately not
rendered by MCEL to Gecko (taking into account the extent to which Gecko
exercises any right hereunder to continue to receive certain Services and
facilities from MCEL after the termination of this Agreement or the ceasing of
funding by MCEL). Notwithstanding the foregoing, to the extent that MCEL
acquires 80% (subject to Section 3.04) of the outstanding capital stock of Gecko
on a fully diluted basis pursuant to this Agreement for less than (i) a total of
$4,500,000 in cash and/or shares of MCEL Stock (including the First Closing
Amount and the Additional First Year Financings) and (ii) the performance of the
Services until December 31, 2008, MCEL shall (A) pay to Gecko, as a contribution
to capital, the amount by which $4,500,000 exceeds the value of the cash and
shares of MCEL Stock paid or issued by MCEL to Gecko in exchange for 80%
(subject to Section 3.04) of the outstanding capital stock of Gecko, which
payment shall be made by MCEL in cash or additional shares of MCEL Stock in the
sole discretion of MCEL, and (B) perform the Services for Gecko until December
31, 2008; provided, however, that MCEL shall receive no additional equity
ownership in Gecko for the payment of such excess amount or the performance of
the Services as provided in clauses (A) and (B) above.

 

(b)  
Exercise of Purchase Option; Exercise Price. On or prior to September 30, 2006,
MCEL shall provide written notice to Gecko stating whether or not MCEL elects to
exercise the Purchase Option with respect to the first calendar quarter of 2007.
On or prior to December 31, 2006, MCEL shall provide written notice to Gecko
stating whether or not MCEL elects to exercise the Purchase Option with respect
to the second, third and fourth calendar quarters of 2007. On or prior to
September 30, 2007, MCEL shall provide written notice to Gecko stating whether
or not MCEL elects to exercise the Purchase Option with respect to calendar year
2008. If MCEL elects not to exercise the Purchase Option with respect to the
second, third and fourth calendar quarters of 2007, then MCEL shall not be
entitled to exercise the Purchase Option with respect to any period during
calendar year 2008 without the prior unanimous written consent of the Board of
Directors of Gecko. Each of the foregoing election notices (each, an “Option
Exercise Notice”) shall include (i) the percentage of Gecko’s then outstanding
Common Stock for which the Purchase Option will be exercised pursuant to such
Option Exercise Notice, (ii) MCEL’s good faith determination of the Exercise
Price for the Common Stock for which the Purchase Option will be exercised, and
(iii) all necessary backup for MCEL’s calculation of the Exercise Price. If
Gecko wishes to dispute MCEL’s determination of the Exercise Price as set forth
in the Option Exercise Notice, Gecko must provide written notice thereof (the
“Dispute Notice”) to MCEL no later than twenty (20) days following receipt of
the Option Exercise Notice, which Dispute Notice shall also contain Gecko’s
calculation of the Exercise Price and shall be accompanied by all necessary
backup for Gecko’s determination of the Exercise Price. If MCEL and Gecko are
unable to agree on the Exercise Price within a reasonable time, but in any event
with twenty (20) days, following MCEL’s receipt of the Dispute Notice, MCEL and
Gecko will jointly retain a bank from the list of experts set forth on
Schedule 3.02(b) hereto (the “Banks”) to determine the Exercise Price within
thirty (30) days of such retention, which determination shall be final and
binding on MCEL and Gecko. The costs and expenses of such Bank shall be borne
equally by MCEL and Gecko.

 

(c)  
Purchase Option Closings. With respect to each quarterly installment payment of
the Purchase Option that MCEL has elected to make in accordance with
Section 3.02(b), the Parties shall conduct a closing (each, a “Purchase Option
Closing”). At each such Purchase Option Closing, pursuant to the terms and
subject to the conditions set forth in the Stock Purchase Agreement, MCEL shall
pay to Gecko the aggregate Exercise Price (payable in the form of cash, shares
of MCEL Stock and/or, subject to the terms hereof, Services performed by MCEL
hereunder) for the percentage of Gecko capital stock set forth in the Option
Exercise Notice, in exchange for which Gecko shall issue to MCEL the amount of
additional shares of Common Stock representing the percentage of Gecko capital
stock for which the Purchase Option has been exercised.

 

(d)  
Purchase Option Freely Transferable; Survival of Purchase Option. MCEL’s rights
with respect to the Purchase Option pursuant to this Section 3.02 shall be
freely transferable by MCEL. MCEL’s right to exercise the Purchase Option shall
survive any termination of this Agreement.

 
3.03
Financing Right of First Offer. If at any time during the term of this Agreement
or after the expiration or termination of such term, Gecko proposes to conduct a
third party financing (including, without limitation, the right to subscribe for
any securities of Gecko), then Gecko shall deliver a written notice (a “Funding
Notice”) to MCEL specifying the requested amount of such financing, the specific
payment terms (deferred, contingent or otherwise) and other material terms and
conditions of such financing. MCEL shall have a right, exercisable upon written
notice to Gecko within thirty (30) days after MCEL’s receipt of the Funding
Notice, to provide financing to Gecko in such manner and on the terms and
conditions set forth in the Funding Notice or other terms and conditions
mutually acceptable to Gecko and MCEL. Such financing shall be consummated
pursuant to a written agreement in form and substance mutually acceptable to
Gecko and MCEL. Provided that Gecko has not materially breached any
representation, warranty, covenant or agreement on the part of Gecko set forth
in this Agreement or such purchase agreement, if such financing has not been
consummated as of the end of the sixtieth (60th) day (or if such sixtieth (60th)
day is not a business day, then on the next succeeding business day) following
the date of the Funding Notice, the Funding Notice shall be null and void,
MCEL’s right to provide financing to Gecko pursuant to this Section 3.03 shall
automatically terminate with respect to the financing described in such Funding
Notice without any action on the part of any party, and Gecko may conduct a
financing with a third party within sixty (60) days following such termination
(or if such sixtieth (60th) day is not a business day, then on the next
succeeding business day), for a price and upon other terms no more favorable
than those specified in the Funding Notice. If Gecko has not consummated such
financing within such sixty (60) day period, Gecko may not conduct a financing
without again complying with this Section in its entirety. MCEL’s rights under
this Section 3.03 shall survive any termination of this Agreement. MCEL’s rights
under this Section 3.03 shall be in addition to, and not in limitation of,
MCEL’s rights under Article VI of the Stockholders Agreement.

 
3.04
Gecko Benefit Plans. Any employee benefit plan of Gecko must be approved
unanimously by the Board of Directors of Gecko. The parties agree that shares of
Gecko Common Stock that are reserved for issuance under Gecko employee benefit
plans will be dilutive to all of Gecko’s stockholders proportionately.

 

4.  
Intellectual Property.

 

4.01  
All MCEL Know-How and MCEL Patent Rights shall continue to be owned by MCEL and
all Gecko Know-How and Gecko Patent Rights shall continue to be owned by Gecko.
MCEL and Gecko shall jointly own Project Technology subject to the licenses set
forth herein. Except for the licenses explicitly set forth herein, no other
licenses are granted by implication or otherwise to the other Party under the
above Patent Rights or Know-How.

 
 

4.02  
During the term of this Agreement, MCEL grants Gecko a nonexclusive license,
without the right to sublicense, under MCEL Know-How and MCEL Patent Rights
solely for use in carrying out Gecko’s responsibilities specified in the current
Statement of Work under the Joint Development Program.

 
 

4.03  
During the term of this Agreement, Gecko grants to MCEL a nonexclusive license,
without the right to sublicense, under Gecko Know-How and Gecko Patent Rights to
the extent that Gecko has the right to license such Know How and Patent Rights.
Such license to MCEL shall be solely for MCEL’s use in carrying out MCEL’s
responsibilities under the Joint Development Program. With respect to all other
Gecko Know How and Patent Rights, Gecko grants to MCEL the right to make
products solely for Gecko using the Know How and Patent Rights.

 
 

4.04  
With respect to all Project Technology, MCEL hereby grants to Gecko an exclusive
(even as to MCEL), irrevocable, royalty-free, fully assignable, worldwide
license, with the right to sublicense, with respect to all uses of all Project
Technology in Gecko’s Field.

 
 

4.05  
With respect to all Project Technology, Gecko hereby grants to MCEL an exclusive
(even as to Gecko), irrevocable, royalty-free, fully assignable, worldwide
license, with the right to sublicense, with respect to all uses of all Project
Technology in MCEL’s Field.

 
 

4.06  
With respect to all Project Technology that is developed solely by one Party and
that is outside of the Integration Field and outside of the other Party’s Field,
the developing Party shall have the right to apply, modify, reduce to practice,
license, assign and otherwise develop and exploit such rights without the
consent of and without accounting to the other Party.

 
 

4.07  
Gecko will not grant to any third party an exclusive or sole license to any
Gecko Know-How, Gecko Patent Rights, Project Technology in Gecko’s Field without
first offering MCEL the right (the “Offer”) to license the Gecko Know-How, Gecko
Patent Rights, or Project Technology in Gecko’s Field on an exclusive basis for
the same purposes and on commercially reasonable terms. The Offer so made must:

 
 

5.  
be in writing and must remain open for acceptance for a period of sixty (60)
business days after the date on which it was made,

 
 

6.  
state that it is being made pursuant to the provisions of this Article 4.07 of
this Agreement, and

 
 

7.  
set forth, in detail the terms and conditions of the proposed exclusive license,
including, but not limited to, the term of such license and the royalties
payable thereunder, such that upon acceptance of the Offer, an unconditional
license agreement binding on both the parties would result.

 
 

4.08  
The Offer will be governed by the following:

 
 

1.  
MCEL can accept or reject the Offer in writing before the expiration of the
period specified in 4.07(1);

 
 

2.  
if MCEL accepts the Offer, a binding license agreement will result on the terms
and conditions specified in the Offer;

 
 

3.  
MCEL can propose a counteroffer (“Counteroffer”) before the expiration of the
period specified in 4.07(1);

 
 

4.  
if Gecko accepts the Counteroffer, a binding license agreement will result on
the terms and conditions specified in the Counteroffer;

 
 

5.  
if MCEL rejects the offer in writing or if Gecko rejects the Counteroffer in
writing, Gecko may license the Gecko Know-How, Gecko Patent Rights, or Project
Technology in Gecko’s Field on an exclusive basis to a third party but only on
terms and conditions which, when considered as a whole, are no more favorable to
such third party than those contained in the Offer; provided, however, that the
provisions of 4.07 and 4.08 will again become applicable if no third party has
signed a binding license agreement within sixty (60) days after the date that
MCEL rejected the Offer or Gecko rejected the Counteroffer, on terms and
conditions which, when considered as a whole, are no more favorable to such
third party than those contained in the Offer or Counteroffer.

 
 

4.09  
Right of First Consideration: During the term of this Agreement, Gecko will not
use a fuel technology without first offering MCEL the right (the “Fuel
Technology Offer”) to provide Gecko with a fuel technology or the equivalent
(“MCEL Fuel Technology”) on a non-exclusive basis for the same purposes. The
Fuel Technology Offer must be made in good faith, and Gecko shall use its best
efforts to use the MCEL Fuel Technology. Gecko agrees that, during the term of
this Agreement, it will not use a chemical hydride fuel technology other than
MCEL Fuel Technology in any products or services owned, operated, or controlled
by Gecko or otherwise compete with the MCEL Fuel Technology without the express,
written consent of MCEL. MCEL, at its sole discretion, may waive any or all of
the requirements of this paragraph 4.09 in writing.

 
 

4.10  
Gecko shall utilize its best efforts to fulfill its obligations under this
Agreement and the appended Statement of Work. 

 
 

8.  
Project Technology Rights.

 

5.01  
Each Party shall promptly disclose to the other Party all Project Technology
made by them. In the event that one of the Parties desires to obtain a patent
for such Project Technology, that Party must notify the other party in writing
identifying the Project Technology and make known its desire, if any, to procure
patent protection for such Project Technology. The other Party shall provide
notice to the disclosing party in writing whether it elects to proceed with
filing a patent within thirty (30) days of receiving notice from the disclosing
Party. If the Parties mutually agree to procure patent protection for the
identified Project Technology, the Parties shall for a period of up to three (3)
months from the receipt of the notice each use reasonable efforts to establish a
mutually agreeable procedure, in accordance with this Article, to procure and
maintain patent protection and an allocation of costs and expenses associated
therewith between the Party filing the application for patent (the “Filing
Party”) and the other Party that agrees to support such filing (the “Non-Filing
Party”). Both Parties will share equally in the reasonable out-of-pocket costs
and expenses associated with the filing, prosecution and maintenance of these
patent rights (“Patent Costs”) unless Gecko elects to use the “Deferred Cost
Sharing” procedure in accordance with Section 5.02 below. Notwithstanding
anything to the contrary herein above, for a period of three (3) months after a
Party’s receipt of such notice, neither Party shall purposely act or fail to act
as to preclude the procurement of patent protection for the identified Project
Technology in any country of the world.

 
 

5.02  
If Gecko determines that it will support procuring patent protection for
identified Project Technology, Gecko may elect to defer the payment of an equal
share of the Patent Costs (“Gecko’s Patent Costs”) for such identified Project
Technology for a period of up to one (1) year (“Deferred Cost Sharing”). If
Gecko does not provide payment of Gecko’s Patent Costs within the Deferred Cost
Sharing time period, then Gecko will be deemed to have determined that it will
not support procuring patent protection for the identified Project Technology
and the provisions of Section 5.03 will apply to such identified Project
Technology.

 
 

5.03  
If a Party determines that it will not support procuring patent protection for
identified Project Technology(“Non-Proceeding Party”), and the other Party
determines that it will support procuring patent protection for such identified
Project Technology (“Proceeding Party”), then the Non-Proceeding Party shall
cause its employees or agents who are inventors to execute the application and
other papers for the patent in any country in which the Proceeding Party deems
necessary and proper to file, it being understood that the Proceeding Party
shall own, have sole charge of, and be solely responsible for the preparation
and filing of such application for such patent, and shall bear all costs and
expenses in connection therewith. The Non-Proceeding Party shall execute an
assignment to vest ownership of the identified Project Technology in the
Proceeding Party. Notwithstanding anything to the contrary in this Agreement, if
the identified Project Technology is a sole invention of employees of the
Non-Proceeding Party or is the invention of employees of both Parties, then the
Non-Proceeding Party shall retain only a paid-up, worldwide, irrevocable,
royalty-free, non-exclusive license, without the right to sublicense, to such
identified Project Technology. If the identified Project Technology is the sole
invention of employees of the Proceeding Party, then the Non-Proceeding Party
shall retain no rights or ownership interest in such identified Project
Technology.

 
 

5.04  
Unless otherwise agreed, each of the Parties shall require its respective
employees to: (i) assign all of their rights and ownership in Project Technology
Rights jointly to the Parties (or alternatively, require such employees to
assign all of their rights and ownership in such Project Technology to their
employer for reassignment jointly to the Parties); and (ii) assist without
further compensation (except for reimbursement for reasonable and necessary
expenses) a requesting Party in preparing and prosecuting patent applications on
such Project Technology Rights throughout the world, and in transferring rights
to the Parties (including executing documents) to patents and patent
applications for such Project Technology Rights.

 
 

5.05  
Should a Non-Proceeding Party elect not to prepare and/or file any Project
Technology Rights for an initial patent application (“Priority Application”), it
shall (i) provide the other Party with written notice as soon as reasonably
possible after making such election but in any event no later than sixty (60)
days before a possible loss of rights, (ii) give the other Party the right, at
the other Party’s election and sole expense, to prepare and file the Priority
Application, and (iii) offer reasonable assistance to the Proceeding Party in
connection with such preparation and filing at no cost to the Proceeding Party
except for reimbursement of reasonable out-of-pocket expenses incurred by the
Non-Proceeding Party in rendering such assistance. The Proceeding Party, at its
sole discretion, shall own and prosecute such application(s) and shall maintain
any patents derived therefrom. The Non-Proceeding Party shall execute an
assignment to vest ownership of the identified Project Technology in the
Proceeding Party.

 
 

5.06  
Within nine (9) months after the filing date of a Priority Application directed
to a Project Technology Right, the Filing Party shall request that the
Non-Filing Party identify those additional countries in which the Non-Filing
Party desires that the Filing Party file corresponding patent applications.
Within twenty (20) days of the receipt by the Non-Filing Party of such request
from Filing Party, the Non-Filing Party shall provide to the filing Party a
written list of such countries in which the Non-Filing Party wishes to effect
corresponding foreign patent application filings. Thereafter, within twelve (12)
months of the filing date of the Priority Application, the Filing Party shall
effect such corresponding foreign filings in the countries selected by the
Non-Filing Party (the filing in such foreign country being hereinafter referred
to as a “Designated Foreign Filing”). Should the Filing Party not agree to file
or cause to be filed a Designated Foreign Filing, within this twelve (12) month
period, the Filing but Non-Proceeding Party within twenty (20) days after
receiving the list from the Non-Filing Party will notify the Non-Filing Party,
and the Non-Filing Party will have the right to effect such Designated Foreign
Filing in its name as its own cost. That Party shall own the Designated Foreign
Filing and the Filing but Non-Proceeding Party shall execute an assignment to
vest ownership of the Designated Foreign Filing in the other party.

 
 

5.07  
Should the Filing Party no longer wish to prosecute and/or maintain any patent
application or patent, the Filing Party shall (i) provide the Non-Filing Party
with written notice of its wish no later than sixty (60) days before the patent
or patent application would otherwise become abandoned, (ii) give the Non-Filing
Party the right, at the Non-Filing Party’s election and sole expense, to
prosecute and/or maintain such patent or patent application, (iii) offer
reasonable assistance to the Non-Filing Party in connection with such
prosecution and/or maintenance at no cost to the Non-Filing Party except for
reimbursement of the Filing Party’s reasonable out-of-pocket expenses incurred
by the Filing Party in rendering such assistance, and (iv) if the Non-Filing
Party elects to proceed with the application, the Filing Party shall assign
ownership of such patent application or patent to the Non-Filing Party.

 
 

9.  
Enforcement of Project Technology Rights

 

6.01  
If at any time during the term of this Agreement, either party to this
Agreement, learns of any infringement by a third party of the Project
Technology, the Party learning of the infringement will give written notice of
such infringement to the other Party. Upon both Parties being informed of said
infringement, the Parties will have ninety (90) days therefrom to mutually agree
how to prosecute such infringement cooperatively. In the event that both Parties
agree to cooperate in prosecuting the infringement, all costs and expenses of
such action will be equally divided between the Parties.

 
 

6.02  
If no agreement under Article 6.01 can be reached between the Parties, the right
of a Party to take action will depend upon in which field the infringement
occurs;

 
 
(a) if the infringement occurs in MCEL’s Field, then MCEL shall have the right,
at its discretion, to take, at its own expense, whatever legal actions it deems
necessary to enforce its rights against the infringing party and Gecko, who does
not have the right to take this legal action, at the request of MCEL, shall
render reasonable assistance;
 
 
(b) if the infringement occurs in Gecko’s Field, then Gecko shall have the
right, at its discretion, to take, at its own expense, whatever legal actions it
deems necessary to enforce its rights against the infringing party and MCEL, who
does not have the right to take this legal action, at the request of Gecko,
shall render reasonable assistance; and
 
 
(c) if the infringement occurs in a field outside of MCEL’s Field and Gecko’s
Field, then either party shall have the right, at its discretion, to take, at
its own expense, whatever legal actions it deems necessary to enforce its rights
against the infringing party and the other party not taking this legal action,
at the request of the party taking legal action, shall render reasonable
assistance.
 
 

6.03  
When a Party brings suit under Articles 6.01 and 6.02, the Party bringing the
suit shall give the other Party thirty (30) days prior written notice of said
suit, including the name of the infringing third party, a copy of the complaint
which the Party bringing suit wishes to file and evidence in the Party, bringing
suit’s possession, supporting such infringement. The other Party will cooperate
with the Party bringing suit to provide reasonable assistance related to the
defense of any claim or suit under Articles 6.01 and 6.02, at the Party bringing
suit’s expense. In all defenses of such claims and suits, the other Party shall
have the right to be represented by counsel of its choice at its own expense.
The Party bringing suit shall be responsible for all of the costs associated
with the defense of the action as well as all of the other Party’s reasonable
costs and attorneys’ fees incurred in connection with the provision of
assistance by the other Party directly or through its counsel, at the Party
bringing suit’s request. The Party, bringing suit, may settle or otherwise
terminate a suit, brought under Articles 6.01 and 6.02, without approval of the
other Party provided that such settlement or termination does not adversely
affect or impact the Project Technology Rights in the other Party’s Field. If
such settlement or termination would adversely affect or impact the Project
Technology Rights in the other Party’s Field, then approval of the other Party
shall be required for any settlement or termination, which approval shall not be
unreasonably withheld.

 
 

6.04  
Any recovery of damages, as a result of any legal action initiated under this
Article VI shall be distributed to the Party bringing the action or if brought
by both Parties, to the proportion of the costs, including time spent by a Party
or its employees, of the legal action borne by each party respectively.

 
 

10.  
Confidential Information

 

7.01  
Each Party undertakes to keep secret Confidential Information received from the
other Party. Each Party shall take all reasonable measures necessary for
secrecy.

 
 

7.02  
The Parties agree not to disclose Confidential Information of the other Party or
use Confidential Information of the other Party for any purpose except for
carrying out the Joint Development Program.

 
 

7.03  
Any Confidential Information disclosed, in the first instance, orally or by
other non-written means must be confirmed in writing within thirty (30) days of
disclosure by the Party making the disclosure and be labeled “Confidential”,
“Proprietary”, “Secret” or the like. Any written or electronically transmitted
Confidential Information shall be labeled “Confidential”, “Proprietary”,
“Secret” or the like.

 
 

7.04  
The term “Confidential Information” shall not include information, which is
shown by written evidence:

 
 
(a) to be already publicly known at the time of the disclosure;
 
 
(b) to have become publicly known after disclosure except by breach of this
Agreement;
 
 
(c) to have already been in the receiving Party’s possession, without obligation
of confidentiality or restriction on use;
 
 
(d) to have been obtained without obligation of confidentiality or restriction
on use, from a third party who is lawfully in possession of such information and
who is not under a contractual or fiduciary obligation to a Party to this
Agreement;
 
 
(e) to have been required to be disclosed by an order of a court of competent
jurisdiction provided that the Party that provided the information is given
notice of such order in sufficient time to oppose and appeal such order.
 
 

7.05  
Confidential Information disclosed under this Agreement shall not be deemed to
be within the foregoing exceptions merely because such information is embraced
by more general information within the foregoing exceptions. In addition, any
combination of features shall not be deemed to be within the foregoing
exceptions merely because individual features are within the foregoing
exceptions, but only if the combination itself and its principle of operation
are within the foregoing exceptions.

 
 

7.06  
Confidential Information shall not be disclosed by the receiving Party except
to:

 
 
(a) its employees, consultants and subcontractors to whom disclosure is
necessary to carry out the objectives of the Joint Development Program, and to
the extent said employees, consultants and subcontractors are bound by a
confidentiality agreement, or
 
 
(b) those individuals specifically permitted by written agreement between the
Parties.
 
 

7.07  
The Parties represent that all of their employees, consultants and
subcontractors who shall have access to Confidential Information shall be
advised of the obligations under this Agreement prior to receiving any
Confidential Information of the other Party.

 
 

7.08  
Title to all Confidential Information and samples shall be retained by the
disclosing or providing Party. The receiving Party agrees to return all
tangibles to the providing Party within thirty (30) days following a written
request of the disclosing or providing Party for the return of the Confidential
Information. However, the receiving Party shall be allowed to keep one copy of
these tangibles for archival purposes only.

 
 

7.09  
Nothing in this Agreement shall prevent either Party from disclosing
Confidential Information of the other Party during internal management/project
review meetings and technical meetings:

 
 
(a) that are solely attended by the Party’s and their Affiliates' employees;
 
 
(b) where the Confidential Information and ownership are clearly identified; and
 
 
(c) where the attendees are cautioned against unauthorized disclosure.
 
 

7.10  
During the term of this Agreement and ending after five (5) years from the
termination of this Agreement, the Parties agree not to disclose or use the
Confidential Information of the other Party for any purpose not permitted under
this Agreement.

 
 

7.11  
The Parties shall agree to procedures for granting permission to disclose
Confidential Information to third parties, where such disclosure is deemed
necessary to meet the objectives of this Agreement.

 
 

7.12  
The Parties agree that the terms, provisions, and existence of the Term Sheet
Agreement and documents and discussions associated with the transaction
contemplated by this Agreement shall be considered Confidential Information
until the earlier of a joint or jointly agreed public announcement or
announcements of the Parties’ intention to enter into this Agreement except as
may be required by applicable securities law or regulation or the Nasdaq
Marketplace Rules.

 
 

11.  
Costs and Expenses

 

8.01  
Except as otherwise expressly provided herein, each party shall bear its own
costs and expenses in connection with the performance of its obligations under
the Definitive Agreements.

 
 

12.  
Joint Development Program Management

 

9.01  
During the term of this Agreement, the Steering Committee shall have as its
responsibility the overall management of the activities conducted under this
Agreement by the Parties, including the performance of the Joint Development
Program, approval of Statements of Work, the transmittal of data, samples and
Confidential Information.

 
 

9.02  
Decisions of the Steering Committee shall be by majority of a quorum of the
Steering Committee, with appointed members being able to vote by telephone if
necessary. A quorum shall mean at least two (2) or more members, with an equal
number of members from each Party. The Steering Committee may decide to delegate
responsibilities, in which case the delegates will be responsible for submitting
reports of their activities to be read into the Steering Committee minutes,
which delegate reports will thereby be incorporated into the Steering Committee
minutes. All decisions made by the Steering Committee shall be in writing with
the signature of each Steering Committee member and shall become part of the
minutes.

 
 

9.03  
The decisions and activities of the Steering Committee will be recorded in
minutes of the meetings of the Steering Committee. At a minimum, the minutes
will contain: (a) the time and place of the meeting; (b) the names and titles of
the attendees, including those present by telephone; and (c) the identity of the
Joint Development Program under consideration.

 
 

9.04  
The Statement of Work may be modified from time-to-time by the Steering
Committee, but the Steering Committee has no authority to modify the terms of
this Agreement. All Statements of Work to be conducted under this Agreement must
be approved by the Steering Committee.

 
 

9.05  
If the Steering Committee is unable to reach agreement as to any decision
required of it, the issue shall be resolved between the Chief Executive Officer
of Gecko and the Chief Executive Officer of MCEL.

 
 

9.06  
During the course of the Joint Development Program, the Parties, with
representation by the Steering Committee, shall meet as necessary (initially at
least once every quarter) and at mutually convenient times and places to conduct
responsibilities in accordance with this Agreement, to discuss progress and
results of the Joint Development Program, and to revise the Statement of Work in
writing as mutually agreed from time-to-time.

 
 

13.  
Warranties and Representations

 

10.01  
Each Party represents and warrants that it has the right to conduct its
obligations under this Agreement and to convey the rights and disclose the
results and other information related to this Agreement and that conduct of its
obligations under this Agreement will not conflict with any obligations or
duties that a Party may have to others.

 
 

10.02  
Gecko represents and warrants that it has all requisite legal and corporate
power and authority to enter into this Agreement and perform its obligations in
accordance with the terms of this Agreement. The execution and delivery of this
Agreement by Gecko and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Gecko
and no further action is required by MCEL. This Agreement has been duly executed
and delivered by Gecko and constitutes the valid and binding obligation of Gecko
enforceable against Gecko in accordance with its respective terms.

 
 

10.03  
To the extent that any Gecko Know-How and/or Gecko Patent Rights are owned,
developed, or created by a third party for Gecko, Gecko has a written agreement
with such third party with respect thereto and Gecko thereby either (i) has
obtained ownership of and is the exclusive owner of, or (ii) has obtained a
license (sufficient for the conduct of the business of Gecko as currently
conducted and as proposed to be conducted, including Gecko’s development
activities contemplated hereby) to all of such Gecko Know-How and/or Gecko
Patent Rights in such work, material or invention by operation of law or by
valid assignment.

 
 

10.04  
All contracts relating to the Gecko Know-How and Gecko Patent Rights are in full
force and effect. The consummation of the transactions contemplated by this
Agreement will neither violate nor result in a breach, modification,
cancellation, termination or suspension of any of such contracts. Gecko is in
compliance in all material respects with all such contracts and has not breached
any material term of any such contract. To the knowledge of Gecko, all other
parties to such contracts are in compliance in all respects with all such
contracts and have not breached any term of any such contract.

 
 

10.05  
To Gecko’s knowledge, the operation of the business of Gecko as it is currently
conducted and as proposed to be conducted, including Gecko’s development
activities contemplated hereby, has not, does not and will not infringe or
misappropriate in any manner the intellectual property of any third party or
constitute unfair competition or trade practices under the applicable laws of
any jurisdiction.

 
 

10.06  
To Gecko’s knowledge, Gecko has not received written notice from any third party
or any other overt threats from any third party, that the operation of the
business of Gecko as it is currently conducted and as proposed to be conducted,
or any act, product or service of Gecko, infringes or misappropriates the
intellectual property of any third party or constitutes unfair competition or
trade practices under the applicable laws of any jurisdiction.

 
 

10.07  
This Agreement is made with Gecko in reliance upon Gecko’s representation to
MCEL that Gecko is fully committed on the date of this Agreement to focusing
primarily upon the development activities specified in the Statement of Work,
and the other obligations of Gecko contemplated by this Agreement.

 
 

10.08  
NEITHER PARTY MAKES ANY PROMISES, REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESSED OR IMPLIED, REGARDING OR RELATING TO ITS KNOW-HOW, PATENT RIGHTS, OR
TO ANY OTHER INFORMATION OR MATERIAL FURNISHED OR PROVIDED TO THE OTHER PARTY
PURSUANT TO THIS AGREEMENT OR OTHERWISE AND EACH PARTY SPECIFICALLY DISCLAIMS
ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO SAID KNOW-HOW, PATENT RIGHTS, INFORMATION AND MATERIALS OR THEIR
USE THEREOF.

 
 

14.  
Liability

 

11.01  
In no event shall MCEL be liable or responsible for any claim, demand, or action
arising from the Gecko’s use, or use by Gecko’s vendees or subvendees, of
Know-How or Patent Rights or any products designed, engineered, manufactured or
sold using such Know-How or Patent Rights, excluding any claim arising from
willful misconduct of MCEL. Neither Party shall be liable for any claims,
demands, or actions of third parties with respect to products sold, transferred,
or offered for sale by the other Party including any claims related to
infringement of the patent, copyright, trademark, or trade secret rights of any
third parties.

 
 

11.02  
Notwithstanding anything else in this Agreement to the contrary, in no event
shall either Party be responsible or liable to the other for lost profits or
lost business opportunities or for indirect, special, punitive or consequential
damages arising out of or in connection with the Joint Development Program
provided for under this Agreement or arising out of or in connection with the
use of any Know-How, Patent Rights, or Project Technology developed under this
Agreement.

 
 

11.03  
Gecko shall indemnify MCEL, its Affiliates, and their respective directors,
officers, employees, agents, stockholders, successors and assigns against, and
agrees to hold each of them harmless from, any and all claims, demands, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including, without limitation, interest, penalties, court costs, costs and
expenses (including the reasonable fees and expenses of external counsel) (the
“Damages”) incurred or suffered by any of them:

 
 

(a)  
arising out of or related in any way to any misrepresentation or breach of any
representation or warranty made by Gecko in this Agreement;

 

(b)  
arising out of or related in any way to any breach of any covenant or agreement
to be performed by Gecko pursuant to this Agreement;

 

(c)  
arising out of or related in any way to the infringement by Gecko or its
licensees (including without limitation through use of the Project Technology
Rights, Gecko Know-How, and Gecko Patent Rights) of the intellectual property
rights of a third party;

 

(d)  
arising out of or related in any way to any product liability or similar claims
related to any products developed by Gecko under this Agreement, including
Products incorporated Project Technology;

 

(e)  
arising out of or related in any way to the gross negligence or willful
misconduct of Gecko, its employees or its agents, while performing under this
Agreement;

 

(f)  
arising out of violations by Gecko of applicable law;

 

(g)  
arising out of any death or personal injury of whatever nature or kind relating
to the performance by Gecko of Gecko’s obligations under this Agreement; or

 

(h)  
arising out of or related in any way to (i) any untrue or allegedly untrue
statement of a material fact contained in any Registration Statement, or any
prospectus, or in any amendment or supplement to the foregoing, or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading to the extent, but only
to the extent, that such untrue or allegedly untrue statement, or such omission
or alleged omission, is based upon information regarding Gecko, Gecko’s
securities or Gecko’s proposed method of distribution of shares of MCEL Stock
held by it, which information was expressly approved in writing by Gecko for use
in any such Registration Statement, prospectus or any amendment or supplement
thereto.

 

11.04  
MCEL shall indemnify and hold harmless Gecko, its Affiliates and their
respective officers, agents, employees, partners, directors, controlling
persons, advisors, stockholders, successors and assigns from and against any and
all Damages incurred or suffered by any of them arising out of or resulting
from:

 
 

(a)  
any misrepresentation or breach of any representation or warranty made by MCEL
in this Agreement;

 

(b)  
any breach of any covenant or agreement to be performed by MCEL pursuant to this
Agreement;

 

(c)  
the gross negligence or willful misconduct of MCEL, its employees or its agents,
while performing under this Agreement;

 

(d)  
violations by MCEL of applicable law;

 

(e)  
(i) any untrue or allegedly untrue statement of a material fact contained in any
Registration Statement, or any prospectus, or in any amendment or supplement to
the foregoing, or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except to the extent that such untrue or allegedly untrue statement,
or such omission or alleged omission, is based upon information regarding Gecko,
Gecko’s securities or Gecko’s proposed method of distribution of shares of MCEL
Stock held by it, which information was expressly approved in writing by Gecko
for use in any such Registration Statement, prospectus or any amendment or
supplement thereto;

 
provided, however, that (i) MCEL shall have no liability to indemnify Gecko
under this Section 11.04 unless and until the aggregate of all such claims,
damages, liabilities, costs and expenses exceed One Hundred Thousand
Dollars ($100,000), and then only to the extent of such aggregate amount in
excess of One Hundred Thousand Dollars ($100,000) and (ii) MCEL’s aggregate
indemnification obligation to Gecko under this Section 11.04 shall not exceed
One Million Dollars ($1,000,000).
 
 

11.05  
Within thirty (30) days of the Effective Date, Gecko will procure and maintain,
subject to MCEL’s approval, at its own expense and for its own benefit,
comprehensive/commercial general liability insurance against all risks normally
insured against, and in amounts normally carried, by entities of similar size
engaged in similar lines of business. Gecko shall furnish MCEL a certificate(s)
from the insurance carrier (having a minimum AM Best rating of A-) showing
evidence of the foregoing insurance. The certificate(s) will include the
following statement: "The insurance certified hereunder is applicable to all
contracts between Millennium Cell Inc. and the Insured. This insurance may be
canceled or altered only after thirty (30) days written notice to Millennium
Cell Inc". The insurance, and the certificate(s), will (a) name MCEL (including
MCEL's officers, directors, employees, affiliates, agents, subsidiaries,
successors, and assigns) as additional insureds with respect to matters arising
from this Agreement, (b) provide that such insurance is primary and non
contributing to any liability insurance carried by MCEL, and (c) provide that
underwriters and insurance companies of Gecko may not have any right of
subrogation against MCEL (including MCEL's officers, directors, employees,
Affiliates, agents, subsidiaries, successors, and assigns). The insurance will
contain no more than an ordinary deductible. Gecko agrees to waive any right of
recovery against MCEL (including MCEL's officers, directors, employees,
Affiliates, agents, successors, and assigns) for any loss or damage of the type
covered by the insurance to be procured and maintained under this Section 11.05,
regardless of whether or not such insurance is so maintained.

 
 

15.  
Notices

 

12.01  
All notices provided for by this Agreement shall be deemed effective immediately
if sent by facsimile, after three (3) business days after such notice is
deposited with an overnight courier service addressed to the receiving Party at
its following address or such other address as a Party may furnish to the other
in writing.

 
 
If to “MCEL”, addressed to:
 
Millennium Cell Inc.
Attention:  Mr. Adam Briggs, President
One Industrial Way West
Eatontown, New Jersey
U.S.A.
Facsimile No. +1 732 542-4010




If to “Gecko” addressed to:
Gecko Energy Technologies, Inc.
One Industrial Way West
Eatontown, New Jersey
U.S.A.
Facsimile No. +1 732 542-4010
Attention: Ronald J. Kelley or Steven D. Pratt


 

16.  
Term and Termination

 

13.01  
This Agreement shall have a term commencing on the Effective Date and ending on
December 31, 2008, provided, however, that if MCEL states in a Purchase Option
Notice (for purposes of this Section 13.01, a “Funding Termination Notice”) that
it has elected to terminate this Agreement and cease funding Gecko’s operations
Gecko shall have the option to occupy the facilities provided by MCEL subject to
the terms of MCEL’s lease at the time of the Funding Termination Notice at
Gecko’s expense for up to six (6) months after the Funding Termination Notice.

 

13.02  
MCEL shall have the right to terminate this Agreement upon prior written notice
to Gecko if in any of the following shall occur:

 
(a) Gecko materially defaults in the performance of any of its obligations under
this Agreement, and such default continues for thirty (30) days after written
notice of such default has been delivered to Gecko by MCEL;
 
(b) Gecko materially defaults in the performance of the Statement of Work or any
milestone contained therein to the satisfaction of MCEL, provided that MCEL
provides written notice to Gecko of such default, and the default continues for
thirty (30) days after such notice has been served on Gecko;
 
(c) A Bankruptcy Event occurs with respect to Gecko and/or Gecko becomes
insolvent as determined by an audit under Section 14.02;
 
(d) Kelley’s Employment Agreement with Gecko is terminated for any reason; or
 
(e) Pratt’s Employment Agreement with Gecko is terminated for any reason.
 

13.03  
Gecko shall have the right to terminate this Agreement upon prior written notice
to MCEL if MCEL materially defaults in the performance of any of its obligations
under this Agreement, and such default continues for thirty (30) days after
written notice of such default has been delivered to MCEL by Gecko.

 

13.04  
If this Agreement is terminated pursuant to Section 13.02 or Section 13.03, the
non-terminating Party’s interest in the Project Technology will be assigned to
the terminating Party. The non-terminating Party shall execute and deliver any
and all documents necessary to vest the non-terminating Party’s interest in the
Project Technology in the terminating Party. The non-terminating Party shall not
take any action or fail to take an action which will limit vesting the
non-terminating Party’s interest in the Project Technology in the terminating
Party.

 

13.05  
Sections 3.02 and 3.03, as well as Articles IV, V, VII, X, XI and XII shall
survive termination of this Agreement.

 

17.  
Miscellaneous

 

14.01  
Assignment. Except as expressly set forth in this Agreement, Gecko shall not
assign this Agreement or any of its rights and/or obligations under this
Agreement to any other party, whether voluntarily or by operation of law,
without the prior written consent of MCEL. Any prohibited assignment shall be
null and void.

 
 

14.02  
Audit. During the term of this Agreement, MCEL and any of its duly authorized
representatives shall have reasonable access to books, documents, papers, and
records of Gecko that are pertinent to this Agreement, and may audit, and
examine said pertinent records. Such audits shall be performed not more
frequently than once every twelve (12) months during performance of the
Agreement and shall be performed at the sole expense of MCEL.

 
 

14.03  
No Relationship between the Parties. Neither Party shall represent itself as the
agent or legal representative of the other or as joint venturers for any purpose
whatsoever, and neither shall have any right to create or assume any obligations
of any kind, express or implied, for or on behalf of the other in any way
whatsoever.

 
 

14.04  
Language. This Agreement is in the English language only, which language shall
be controlling in all respects, and all versions hereof in any other language
shall be for accommodation only and will not be binding upon the Parties. All
communications to be made or given under this Agreement shall be in the English
language.

 
 

14.05  
Noncompetition. During the term of this Agreement and for two (2) years
thereafter, Gecko and its agents and principals will not (i) engage or
participate in any business activity that competes with or is reasonable likely
to compete with MCEL’s Field, or (ii) interfere with or disrupt, or attempt to
interfere with or disrupt, any business relationship between MCEL and any
customer, client, agent, distributor, supplier, licensor, licensee, consultant,
independent contractor, or employee of MCEL.

 
 

14.06  
Nonsolicitation of Employees. Neither Gecko nor MCEL will, directly or
indirectly, without the prior written consent of the other party, (i) solicit or
induce any employee of, or consultant to, the other party or any of its
affiliates to leave the employ thereof or to terminate its consulting
arrangement therewith or (ii) hire for any purpose, or contract for services to
be provided by, any employee or consultant of the other party or any of its
affiliates. This provision will expire no earlier than eighteen (18) months
subsequent to the termination of this Agreement.

 
 

14.07  
Motorola Payments. For so long as MCEL shall provide funding to Gecko as
provided herein, Gecko shall make any and all required payments under the terms
of the License Agreement dated as of January 13, 2005, between Gecko and
Motorola, Inc., as amended, and Kelley and Pratt hereby jointly and severally
guarantee the payment of any and all such required amounts. If Gecko fails to
make any such payment to Motorola, Inc. in a timely manner, MCEL shall have the
right make such payment on behalf of Gecko and Gecko shall promptly reimburse
MCEL for the amount of any such payment.

 
 

14.08  
Non-Waiver. Either Party’s failure to insist in any instance upon the strict
performance by the other of any of the terms of this Agreement shall not be
construed as a waiver of such or any of the other terms or provisions hereof.

 
 

14.09  
Integration and Severability.

 
 
(a) This Agreement constitutes the entire agreement of the Parties with respect
to the matters herein set forth and, with the exception of the binding
provisions of the Term Sheet, this Agreement supersedes all previous
discussions, prior agreements and understandings concerning the same, whether
oral or written.
 
 
(b) If any term or provision of this Agreement shall be found to be illegal,
invalid, void or otherwise unenforceable, notwithstanding, this Agreement shall
remain in full force and effect and such term or provision shall be deemed
stricken and the remaining provisions shall not be affected or impaired and
shall be interpreted, as far as and if possible, so as to give them effect
consistent with the original terms of this Agreement. Insofar as possible within
the confines of any finding as to the Agreement, the Parties will attempt to
reconstruct any contested part of this Agreement so as to retain the balance of
interests between the Parties as originally contemplated.
 
 

14.10  
Force Majeure. If the performance by either Party of any obligation under this
Agreement is delayed or prevented in whole or in part by any cause not
reasonably within its control (including, without limitation, acts of God, war,
civil disturbances, accidents, damage to its facilities, labor disputes, acts of
any governmental body not attributable to such Party’s failure to comply with
this Agreement, or failure or delay of third parties), it shall be excused,
discharged and released of performance hereunder to the extent such performance
is so limited or prevented, without liability of any kind. However, the affected
Party (the “Affected Party”) shall promptly notify the other Party of the extent
and probable duration of the delay or non-performance and shall be diligent in
attempting to remove such cause or causes. If the Affected Party is unable to
remove the causes within sixty (60) days, the other Party shall have the right
to terminate this Agreement without penalty.

 
 

14.11  
Headings. Recitals and Section headings contained in this Agreement are for ease
of reference only and shall not affect the interpretation or meaning of any
provision of this Agreement.

 
 

14.12  
Conflicts in Documentation. If a conflict arises between this Agreement (other
than Article III hereof) and any Appendices or further documentation, this
Agreement shall govern and prevail, and the conflicting terms and conditions of
any such documents shall be deemed deleted and shall not be binding upon either
Party.

 
 

14.13  
Limitation of Rights. Except as expressly provided in this Agreement, nothing
contained herein shall be construed as conferring any license or other rights
under any intellectual property rights of either Party.

 
 

14.14  
Publicity. Nothing contained in this Agreement shall be construed as conferring
any right to use any name, trade name, trademark or other designation (including
any contraction or simulation of the foregoing) of the other Party in any manner
without prior, express written approval of such other Party. Neither Party will
make or issue any press release, announcement or any other public disclosure
regarding this Agreement (including the existence hereof) or the transactions or
activities contemplated hereby without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed; provided,
however, that either Party may make such disclosure (A) if it is advised by
counsel that such disclosure is legally required under applicable law or the
rules of any securities exchange on which such Party is listed and (B) such
Party provides as much advance notice as possible to the other Party of such
disclosure and, in any event, an opportunity to review and comment on such
proposed disclosure prior to disclosure thereof. Joint press releases are
anticipated to be publicly communicated upon the completion of the Statement of
Work.

 
 

14.15  
Amendments. No addition to, deletion from or modification of any of the
provisions of this Agreement shall be binding upon the Parties unless made in
writing, referencing this Agreement and the provisions to be modified therein,
and signed by a duly authorized representative of each Party.

 
 

14.16  
Choice of Law, Settlement of Disputes

 
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflicts of law
principles.
 
(b) Any controversy, claim or dispute (a “Dispute”) arising out of or in
connection with, or relating to, this Agreement, its validity, interpretation,
performance, or termination shall be finally settled by arbitration by a panel
of three (3) arbitrators conducted in accordance with the Arbitration Rules of
the American Arbitration Association in effect at the time of arbitration except
as modified or by mutual agreement of the Parties. Each Party shall designate
one arbitrator; the third arbitrator shall be designated by the two arbitrators
designated by the Parties. At least one of the three designated arbitrators
shall have expertise in the scientific aspects of the subject matter of this
Agreement, and at least another designated arbitrator shall have expertise in
the field of intellectual property licensing. Any such arbitration shall take
place in New York, United States of America. Such arbitration shall be conducted
in the English language. For purposes only of enforcing the agreement to
arbitrate set forth in this Section, enforcing any arbitration Award, obtaining
interim relief necessary to protect the parties pending arbitration, or
resolving claims, if any, found not to be legally arbitrable, each party
irrevocably and unconditionally submits to the exclusive jurisdiction of any
state or federal court located in New York. 
 
 


 
 


 





--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Parties have caused this Joint Development Agreement to
be executed by their duly authorized representatives.
 


 


 
MILLENNIUM CELL INC.
 


 
By: /s/Adam Briggs     
 
Title: Adam Briggs, President
 


 


 
GECKO ENERGY TECHNOLOGIES, INC.
 


 
By: /s/Ronald J. Kelley     
 
Title: Ronald J. Kelley, President     
 


 




For purposes of Section 14.07 only:


/s/Ronald J. Kelley
Ronald J. Kelley


/s/Steven D. Pratt
Steven D. Pratt









--------------------------------------------------------------------------------




APPENDIX A


Statement of Work
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
 
 
 
Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 


--------------------------------------------------------------------------------



SCHEDULE 3.02(b)


List of Acceptable Banks




Canaccord Adams
SG Cowen & Co., LLC
C.E. Unterberg
First Albany Corporation
Simmons First National Bank
Merriman Curhan Ford & Co.
Thomas Weisel
H.C. Wainwright & Company